Valliant, J.,
in the Morgan case, after a full and careful review of all the authorities, very aptly draws *230the distinction in those cases and makes apparent their inapplication to the question involved in the one before • us. He says:
‘1 There are other cases in our reports on this subject, but those above quoted are sufficient to show that the law on this point has been well considered and definitely settled by this court, and our decisions are all in harmony. The liability of the defendants in the Rine and Barker cases being limited to the negligence of the trainmen after they became aware of the perilous position of the person in jeopárdy, because the facts of those cases did not justify a wider range of inquiry, and_in the other cases extending it to negligence in failing to use the means at hand to prevent the injury when they might with ordinary care have discovered the peril. In the one class of cases the train crew had no reason to expect a man to be on the track, in the other class they had reason to expect such a condition, and the duty of those handling the train varied as the circumstances required. ”
The case of Carrier v. Railroad, 175 Mo. 470, in no way conflicts with the conclusions reached in this cause. There was no reason to expect or anticipate Mr. Carrier’s presence at the point where he was injured, and those in charge of the train owed him no duty. That case was correctly decided, and is in harmony with the unbroken line of cases upon the state of facts as developed in that case.
Hyde v. Railroad, 110 Mo. 272, apparently seems to be in conflict with prior and subsequent decisions of this court on the question now being discussed; by a careful examination of the ruling in that ease, it will be demonstrated that the conflict is more apparent than real. The announcement of the conclusion in the Hyde case was occasioned from the special facts as developed, surrounding it.. If it is to be construed as contended for by appellant, then we simply say, it is not in har*231mony with, the overwhelming weight of authority on that subject, and will not be followed.
Further discussion of the question before us can serve no good purpose. - Hence, we deem it unnecessary to assign further reasons for a conclusion which is so manifestly in harmony with the weight of authority.
The conclusion reached is by no means to be construed as even an intimation as to. what should be the ultimate finding of the jury, upon the controverted questions submitted to them; but we simply mean to say that the testimony at least tended to establish a state of facts which would authorize the court in submitting the cause to the jury, and afford them an opportunity of passing upon it.
Finding no error in the action of the trial court, in setting aside the nonsuit and granting plaintiff a new •trial, the judgment should be affirmed, and it is so ordered.
All concur.